DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, determining a quantity of data entities that the to-be-carried LO ODU has in a unit of a mapping granularity, wherein a quantity of bytes in the mapping granularity divided by a quantity of tributary slots that the to-be-carried LO ODU occupies in an Optical Transport Unit Cn (OTUCn) is equal to an integer greater than 1, wherein the OTUCn has a bit rate of one or multiple times of 100 Gbit/s.
	Claim 11, determine a quantity of data entities that the to-be-carried LO ODU has in a unit of a mapping granularity, wherein a quantity of bytes in the mapping granularity divided by a quantity of tributary slots that the to-be-carried LO ODU occupies in an Optical Transport Unit Cn (OTUCn) is equal to an integer greater than 1, wherein the OTUCn has a bit rate of multiple times of 100 Gbit/s.
	Claim 20, determine a quantity of data entities that the to-be-carried LO ODU has in a unit of a mapping granularity, wherein a quantity of bytes in the mapping granularity divided by a quantity of tributary slots that the to-be-carried LO ODU occupies in the an Optical Transport Unit Cn (OTUCn) is equal to an integer greater than 1, wherein the OTUCn has a bit rate of multiple times of 100 Gbit/s.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636